      Case 2:19-bk-20332-BB      Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19          Desc
                                  Main Document    Page 1 of 35


 11   RON BENDER (SBN 143364)
      LINDSEY L. SMITH (SBN 265401)
 22   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Blvd., Suite 1700
 33   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 44   Email: rb@lnbyb.com, lls@lnbyb.com
 55   Attorneys for Chapter 11 Debtor and Debtor in Possession
 66                          UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 77                                LOS ANGELES DIVISION
 88

 99
      In re:                                            Case No.: 2:19-bk-20332-BB
10
10                                                      Chapter 11 Case
      WEST COAST DISTRIBUTION, INC.,
11
11                                                      DECLARATION         OF     GLADYS
                    Debtor and Debtor in Possession.    FRANCISCO IN SUPPORT OF DEBTOR’S
12
12                                                      MOTION     FOR    AN   ORDER:  (1)
                                                        APPROVING SALE OF SUBSTANTIALLY
13
13                                                      ALL OF THE DEBTOR’S ASSETS FREE
                                                        AND CLEAR OF ALL ENCUMBRANCES;
14
14                                                      (2) APPROVING OF THE DEBTOR’S
                                                        ASSUMPTION AND ASSIGNMENT OF
15
15                                                      UNEXPIRED LEASES AND EXECUTORY
                                                        CONTRACTS AND DETERMINING CURE
16
16                                                      AMOUNTS AND APPROVING OF THE
                                                        DEBTOR’S REJECTION OF THOSE
17
17                                                      UNEXPIRED LEASES AND EXECUTORY
18                                                      CONTRACTS       WHICH   ARE   NOT
18
                                                        ASSUMED AND ASSIGNED; (3) WAIVING
19
19                                                      THE 14-DAY STAY PERIODS SET FORTH
                                                        IN BANKRUPTCY RULES 6004(h) AND
20
20                                                      6006(d); AND (4) GRANTING RELATED
                                                        RELIEF
21
21
                                                        Hearing Date, Time and Location:
22
22                                                      Date: November 20, 2019
                                                        Time: 11:00 a.m.
23
23                                                      Place: Courtroom 1539
24
24                                                             255 E. Temple Street
                                                               Los Angeles, CA 90012
25
25
26
26
27
27
28
28


                                                    1
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19             Desc
                                    Main Document    Page 2 of 35


 11                           DECLARATION OF GLADYS FRANCISCO
 22          I, Gladys Francisco, hereby declare as follows:
 33
             1.      I am over 18 years of age. I am the Controller of West Coast Distribution, Inc.
 44
      (the “Debtor”), the debtor and debtor in possession in the above-captioned chapter 11 bankruptcy
 55
      case, a position I have held for the past approximately 14 years – i.e., since the Debtor’s
 66

 77   inception. I am therefore familiar with the Debtor’s finances and financial books and records of

 88   the Debtor. I am in charge of the Debtor’s day-to-day finances. I do not have any ownership

 99   interest in the Debtor. I have personal knowledge of the facts set forth below and, if called to
10
10
      testify, I would and could competently testify thereto.
11
11
             2.      I have access to the Debtor’s books and records. I am familiar with the history,
12
12
      organization, operations and financial condition of the Debtor. The records and documents
13
13
14    referred to in this Declaration constitute writings taken, made, or maintained in the regular or
14
15
15    ordinary course of the Debtor’s business at or near the time of act, condition or event to which

16
16    they relate by persons employed by the Debtor who had a business duty to the Debtor to
17
17    accurately and completely take, make, and maintain such records and documents. I am the
18
18
      person in charge of maintaining the Debtor’s books and records and creating the Debtor’s
19
19
      financial reports.
20
20
             3.      The statements set forth in this Declaration are based upon my own personal
21
21
22
22    knowledge and my knowledge of the Debtor’s books and records. I make this Declaration in

23
23    support of the Debtor’s sale motion filed on October 30, 2019 as Docket Number 115 (the “Sale

24
24    Motion”).
25
25           4.      On August 30, 2019, the Debtor commenced this bankruptcy case by filing a
26
26
      voluntary petition for relief under chapter 11 of the Bankruptcy Code. Since the Petition Date,
27
27
      the Debtor has operated its business and managed its affairs as a debtor in possession.
28
28


                                                       2
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19              Desc
                                    Main Document    Page 3 of 35


 11            5.   Attached hereto as Exhibit “A” is a copy of the Debtor’s profit and loss statement
 22   for 2017, 2018 and the first nine months of 2019 (ending September 30, 2019). I am in charge of
 33
      preparing the Debtor’s profit and loss statements, and I prepared the ones attached hereto as
 44
      Exhibit “A”. I prepared the Debtor’s profit and loss statements from the Debtor’s business
 55
      records. While I am the person who prepares these reports, they are ultimately reviewed and
 66

 77   approved by the Debtor’s long-time, outside accounting firm known as Fineman West Co. LLP

 88   (“FWC”). As indicated in the Debtor’s profit and loss statements attached hereto as Exhibit “A”,

 99   the Debtor lost $2,781,963.26 in 2017; the Debtor lost $2,894,451.63 in 2018; and the Debtor
10
10
      lost $223,281.48 during the first nine months of 2019 (ending September 30, 2019). As further
11
11
      indicated therein, the Debtor projects making a profit of $450,876.75 during the final three
12
12
      months of 2019, which, if that occurs, would result in a small profit of $227,595.27 in 2019,
13
13
14    presumably reflecting the positive effects of the various changes the Debtor made to its business
14
15
15    operations as described above.

16
16             6.     Attached hereto as Exhibit “B” is a copy of the Debtor’s balance sheet prepared
17
17    on a monthly basis for each month in 2019 through September, 2019. I am in charge of
18
18
      preparing the Debtor’s balance sheets, and I prepared the one attached hereto as Exhibit “B”. I
19
19
      prepared the Debtor’s balance sheet from the Debtor’s business records. While I am the person
20
20
      who prepares the Debtor’s balance sheets, they are ultimately reviewed and approved by FWC.
21
21
22
22             7.   A summary of each of the Assets from the balance sheet is set forth immediately

23
23    below:

24
24             -    Cash – As indicated, the Debtor’s cash balance during the six months preceding
25
25    the Debtor’s chapter 11 filing remained relatively constant (ranging from a low of $116,111.46 at
26
26
      the end of May, 2019 to a high of $339,066.68 at the end of July, 2019). The inflated cash
27
27
      balance of $1,234,042.71 at the end of September 2019 (i.e., the end of the first month following
28
28


                                                     3
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                Desc
                                    Main Document    Page 4 of 35


 11   the filing of the Debtor’s chapter 11 case) is simply the result of a comparable increase in the
 22   amount of the Debtor’s post-petition payables owing to certain of the Debtor’s employee staffing
 33
      companies who have extended the Debtor’s with post-petition credit. As a result of the terms of
 44
      the Sale Procedures Order approved by the Court, I understand that cash is not being included as
 55
      a Purchased Asset. However, this is going to be of relatively nominal value to the Debtor’s
 66

 77   estate unless the Winning Bidder at the Auction agrees to assume all of the Debtor’s outstanding

 88   post-petition debt owing at the time of the sale closing related to the Debtor’s business

 99   operations because, if not, the Debtor’s cash is going to be needed in substantial part to pay for
10
10
      the Debtor’s outstanding post-petition debt owing at the time of the sale closing.
11
11
             -       Accounts Receivable – As set forth in the balance sheet, the Debtor’s outstanding
12
12
      accounts receivable as of September 30, 2019 after netting out $215,948.83 for bad debt which I
13
13
      believe is uncollectible and now needs to be written off was $1,965,795.70.           The Debtor
14
14
15
15    currently has a total of 42 customers whose outstanding accounts receivable as of September 30,

16
16    2019 is broken down in Exhibit “C” hereto. The actual names of the customers in that exhibit
17
17    have been redacted for privacy and business competition reasons. As indicated in the balance
18
18
      sheet, the Debtor’s accounts receivable is highest towards the end of the year when the Debtor’s
19
19
      business level is at its highest and then towards the very early part of the next year as customers
20
20
      begin paying down their outstanding accounts receivable generated from the year-end, holiday
21
21
22    season. The confusion on this topic at the sale procedures hearing held on October 16, 2019 that
22
23
23    I attended, that is being clarified herein (which I understand counsel for the Debtor did not know

24
24    or understand at the time of the sale procedures hearing), has to do with the manner in which the
25
25    Debtor’s billing system works. At any given point in time, the Debtor is approximately one
26
26
      week behind in billings to its customers which means that at any given point in time, the
27
27
      Debtor’s outstanding accounts receivable are understated by approximately one week of
28
28


                                                       4
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19               Desc
                                    Main Document    Page 5 of 35


 11   customer billings. Approximately one week after the end of each month, I do a month end
 22   journal entry in which the unbilled accounts receivable for services rendered by the Debtor to its
 33
      customers, consisting primarily of unbilled amounts during the last week of that month, are
 44
      added to the accounts receivable totals as a general ledger journal entry. The adjusted accounts
 55
      receivable totals, inclusive of the month end general ledger journal entry, are the actual month
 66

 77   ending accounts receivable total and is the figure included in the Debtor’s monthly operating

 88   reports that I prepare for the Debtor and which I understand are filed with the Court, but I have

 99   no way of knowing this actual figure until approximately one week after the end of each month.
10
10
      Because of the massive volume of the Debtor’s business, the Debtor’s accounting system has no
11
11
      way of doing this otherwise and this is the way the Debtor has always operated its business over
12
12
      the past many years. That explains why the Debtor’s bankruptcy petition listed its accounts
13
13
      receivable on the Debtor’s bankruptcy filing date of August 30, 2019 at $1,237,132.87
14
14
15
15    (comprised of $1,112,766.15 of 90 days old or less and $124,366.72 of more than 90 days old),

16
16    and was the approximate figure used by the Debtor in the sales procedures motion, while the
17
17    Debtor’s August, 2019 monthly operating report as of the very next day of August 31, 2019
18
18
      shows total accounts receivable of $1,777,459.87 which ties into the attached balance sheet. As
19
19
      soon as counsel for the Debtor learned of this somewhat complicated issue, counsel for the
20
20
      Debtor sent an email to counsel for the United States Trustee and counsel for Workforce (who
21
21
22    were both in attendance at the sale procedures hearing) explaining this issue, and, shortly
22
23
23    thereafter, counsel for the Debtor filed amended bankruptcy schedules with the Court that

24
24    contains language that clarifies this issue. I understand that Sherwood Partners is also aware of
25
25    this issue and is making this issue clear to all prospective bidders. The month ending accounts
26
26
      receivable figures in the attached balance sheet and in the Debtor’s August and September, 2019
27
27
      monthly operating reports filed with the Court (all of which I understand are included in the data
28
28


                                                      5
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                Desc
                                    Main Document    Page 6 of 35


 11   room accessible to all prospective bidders who sign non-disclosure agreements) are all accurate
 22   to the best of my knowledge. This is relevant because in any sale of the Debtor’s assets, a buyer
 33
      will be receiving all of the Debtor’s outstanding accounts receivable – both billed and unbilled –
 44
      recognizing that unbilled accounts receivable will ultimately, when billed, have the same value
 55
      to the buyer as billed accounts receivable as this is just a function of timing and accounting –
 66

 77   recognizing, of course, that the same issue of post-bankruptcy debt incurrence and booking also

 88   occurs with the Debtor’s business which means that this timing issue will effectively all wash out

 99   if a buyer agrees to assume all of the Debtor’s post-petition operating payables (i.e., both billed
10
10
      and unbilled). I understand that the Debtor will file an updated financial summary with the
11
11
      Court prior to the time of the Auction that will include the Debtor’s month ending figures for the
12
12
      month of October, 2019, including for accounts receivable as of October 31, 2019.
13
13
             -       The next item on the balance sheet consists of “Pallets” which has a total of
14
14
15
15    $183,974.70 (computed at the Debtor’s cost) as of September 30, 2019. The Debtor uses a very

16
16    large number of pallets to place its customers’ products on which the Debtor uses to ship the
17
17    product to the end users, and the Debtor charges its customers for the cost of the pallets. So the
18
18
      Debtor has very rapid turnover of its pallets because the Debtor purchases them and then
19
19
      includes them in the shipments of its customers’ products.
20
20
             -       The next item on the balance sheet consists of “Prepaid Expenses” which has a
21
21
22    total of $237,650.06 as of September 30, 2019. A detail of these “Prepaid Expenses” is attached
22
23
23    hereto as Exhibit “D”. I believe that this category of asset has no real value to any buyer of the

24
24    Debtor’s assets because the three primary expenses in that list are comprised of payments for
25
25    insurance which inure to the benefit of the Debtor and the $79,000 payment to labor staffing
26
26
      company Simplified Labor Staffing because that prepayment is offset by post-petition credit
27
27
      provided by Simplified Labor Staffing of approximately that same amount.
28
28


                                                      6
      Case 2:19-bk-20332-BB         Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                Desc
                                     Main Document    Page 7 of 35


 11          -       The next item on the balance sheet consists of “Computer” which is listed on the
 22   Debtor’s books as having a book value of $1,161,948.43 before depreciation and then further
 33
      below on the balance sheet has accumulated depreciation of -$960,638.00. In reality, I do not
 44
      believe that the Debtor’s computer system would have any sale value (beyond possibly
 55
      negligible sale value) if it is sold separately from a sale of the Debtor’s entire business and even
 66

 77   may have no value to a buyer of the Debtor’s business if the buyer has its own internal computer

 88   system.

 99          -       The next item on the balance sheet consists of “Machinery and Equipment” which
10
10
      is listed on the Debtor’s books as having a book value of $322,869.65 before depreciation and
11
11
      then further below on the balance sheet has accumulated depreciation of -$236,581. These assets
12
12
      consist primarily of heavily used items such as phones, radios, scales, etc. In reality, I believe
13
13
      that these assets would have negligible value to a buyer of the Debtor’s business and even less
14
14
15
15    otherwise.

16
16           -       The next item on the balance sheet consists of one automobile which is listed on
17
17    the Debtor’s books as having a book value of $18,053.75 before depreciation and then further
18
18
      below on the balance sheet has accumulated depreciation of -$7,833. This asset consists of one
19
19
      old automobile that I believe has negligible value.
20
20
             -       The next item on the balance sheet consists of “Furniture and Fixtures” which is
21
21
22    listed on the Debtor’s books as having a book value of $427,793.81 before depreciation and then
22
23
23    further below on the balance sheet has accumulated depreciation of -$398,442.25. These assets

24
24    consist primarily of used office furniture that I believe have negligible value.
25
25           -       The next item on the balance sheet consists of “Leasehold Improvements” which
26
26
      is listed on the Debtor’s books as having a book value of $997,074.81 before depreciation and
27
27
      then further below on the balance sheet has accumulated depreciation of -$340,630.06. These
28
28


                                                        7
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                   Desc
                                    Main Document    Page 8 of 35


 11   “Leasehold Improvements” consist primarily of what are now heavily used racking systems
 22   installed at two of the Debtor’s warehouse locations (i.e., the Santa Fe Springs warehouse
 33
      location and the E. 37th Street Vernon warehouse location). The racking system located at the
 44
      Santa Fe Springs warehouse location is not owned by the Debtor, but, rather, is leased by the
 55
      Debtor pursuant to an equipment lease with Wells Fargo Equipment Finance, Inc. That lease is
 66

 77   personally guaranteed by the Debtor’s principal.       It is my understanding that the current

 88   outstanding balance owing under that equipment lease is approximately $465,857. A copy of

 99   that lease is attached as Exhibit “A” to the concurrently filed Declaration of Khalid Lemlih.
10
10
             -       The final balance sheet asset consists of “Security Deposit Receivables” with a
11
11
      book amount of $466,966.77. A detail of these “Security Deposit Receivables” is attached
12
12
      hereto as Exhibit “E”. As indicated, the two primary items in this category consist of a security
13
13
      deposit in the amount of $176,233 with the landlord of the E. 37th Street Vernon warehouse
14
14
15
15    location, and a security deposit in the amount of $240,000 with the landlord of the Carmenita

16
16    Road, Santa Fe Springs warehouse location. These security deposits would presumably have
17
17    comparable value to any buyer of the Debtor’s assets who takes an assignment of these two real
18
18
      property leases but would presumably have no value whatsoever in the event of a shutdown and
19
19
      liquidation of the Debtor because they would likely be taken by the landlords as an offset of
20
20
      damages suffered by the landlords as a result of a corresponding rejection of their real property
21
21
22    leases. The balance of the items essentially consist of small utility deposits – both pre-petition
22
23
23    and post-petition.

24
24           8.      A summary of each of the Liabilities from the balance sheet is set forth
25
25    immediately below:
26
26
             -       Accounts Payable – The Debtor’s “Accounts Payable” consists of the Debtor’s
27
27
      outstanding debts owing to its vendors, which primarily consist of employee staffing companies.
28
28


                                                      8
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                 Desc
                                    Main Document    Page 9 of 35


 11   As indicated, the Debtor’s outstanding “Accounts Payable” remained relatively constant in 2019
 22   with gradual increases towards the later part of 2019 as the Debtor’s business volume grew as the
 33
      holiday season was approaching. However, as referenced above, the approximately $876,751
 44
      increase in the Debtor’s “Accounts Payable” from August 31, 2019 to September 30, 2019 (i.e.,
 55
      from $7,862,556.57 on August 31, 2019 to $8,739,307.59 on September 30, 2019) is due
 66

 77   primarily to post-petition trade credit that certain of the Debtor’s employee staffing companies

 88   have extended to the Debtor, which, as also indicated above, corresponds to the comparable

 99   increase in the Debtor’s cash balance. This post-petition trade credit will constitute post-petition
10
10
      administrative claims that I understand will need to be paid from the Debtor’s cash unless
11
11
      assumed by the Winning Bidder. A breakdown by creditor of the “Accounts Payable” as of
12
12
      September 30, 2019 is attached as Exhibit “F” to the concurrently filed declaration of Gladys
13
13
14    Francisco.   As indicated in that exhibit, the various timing pertains to the payment terms
14
15
15    provided by each vendor. For purposes of this asset sale analysis, the two relevant columns are

16
16    the two columns to the far right.      The furthest column to the right is the portion of the
17
17    $8,739,307.49 that is post-petition debt as of September 30, 2019, and, as indicated, that figure is
18
18
      $988,436.89.    The second furthest to the right column is the remaining portion of the
19
19
      $8,739,307.49 of debt that is the pre-petition debt as of September 30, 2019, and, as indicated,
20
20
      that figure is $7,750,870.70. As I understand it, the post-petition debt portion (i.e., $988,436.89
21
21
22
22    as of September 30, 2019) would constitute administrative claims against the Debtor in the event

23
23    of any shut down of the Debtor’s business or asset sale consummation where the buyer does not

24
24    assume this post-petition debt.
25
25           -       The $969,608.02 “Loan Payable to Jalal” is comprised of two components – both
26
26
      of which constitute secured debt that the Debtor’s books and records state are owed to the
27
27
      Debtor’s principal, Jilali El Basri (“JEB”). First, as indicated in the sale procedures motion, on
28
28


                                                       9
      Case 2:19-bk-20332-BB        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19             Desc
                                    Main Document    Page 10 of 35


 11   or about April 22, 2019, JEB paid off in full the senior secured debt of East West Bank in the
 22   amount of approximately $700,270.37 that I understand was secured by a first priority lien
 33
      against the Debtor’s assets. That is why the line item of “Line of Credit” in the amount of
 44
      $634,608.02 owing to EWB ends in the balance sheet after the month of March, 2019. JEB
 55
      contends that he has a secured claim of this amount plus accrued and accruing interest against
 66

 77   the Debtor. Second, as also indicated in the sale procedures motion, several months prior to

 88   the date of the Debtor’s bankruptcy filing, JEB lent the Debtor $335,000 on a secured basis to

 99   assist the Debtor with its cash flow needs. That is the reason the debt figure of “Loan Payable
10
10
      to Jalal” increases from $634,608.02 to $969,608.02 commencing with the month of June,
11
11
      2019. I understand that as part of the Sale Procedures Order, the Court has scheduled a hearing
12
12
      to be held on November 13, 2019, at 11 a.m., for the Court to consider any motion filed by JEB
13
13
14    for Court authority to use any or all of his asserted secured debt as a credit bid towards any
14
15
15    purchase that JEB elects to make as part of any bid to acquire the Debtor’s assets. I understand

16
16    that the Court set a deadline of October 30, 2019 for JEB to file any such motion; November 6,
17
17    2019 for any opposition to be filed to any such motion; and November 12, 2019 for any reply
18
18
      to be filed to any such opposition. While I understand that JEB or an affiliate is considering
19
19
      submitting a bid for the Debtor’s assets, I do not know at this time whether JEB will actually
20
20
      be submitting a bid for the Debtor’s assets and participate in the Auction.
21
21
22
22             -     The “Notes Payable – Wells Fargo” line item with a balance owing of

23
23    $432,654.42 relates to the Debtor’s equipment lease with Wells Fargo Equipment Finance, Inc.

24
24    for the racking system located at the Santa Fe Springs warehouse location that is described
25
25    above.
26
26
27
27
28
28


                                                     10
     Case 2:19-bk-20332-BB           Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                Desc
                                      Main Document    Page 11 of 35


 1                    The only other sizeable debt is the "Loan Payable to Shareholder" which consists
 2
     of an unsecured loan owing by the Debtor to JEB in the amount of $818,435.27 as of September
 3
     30, 2019.
 4
               9.     I understand that as part of the Debtor's sale motion, the Debtor is seeking to
 5
     assume and assign to the Winning Bidder all of the Debtor's executory contracts and unexpired
 6
 7   leases that the Winning Bidder desires to have the Debtor assume and assign to the Winning

 8   Bidder. A schedule of all of the Debtor's known executory contracts and unexpired leases (the
 9   "Contracts and Leases Schedule"), along with my belief as to all outstanding cure amounts
10
     owing by the Debtor to the other parties to those executory contracts and unexpired leases (the
11
     "Cure Amounts"), is attached hereto as Exhibit "G". The Debtor will not know (i) the identities
12
     of the universe of prospective bidders who qualify to participate in the Auction until November
13
14   15, 2019, (ii) which of the Debtor's executory contracts and unexpired leases that each such

15   qualified bidder desires to have assigned to it (i.e., the "Assigned Contracts") if the qualified

16   bidder is the Winning Bidder at the Auction until some point between November 15-20, 2019,
17   and (iii) the identity of the Winning Bidder until the completion of the Auction.
18
               10.     I am not aware of any actual pecuniary loss suffered by any of the counter-parties
19
     to the Debtor's executory contracts and unexpired leases resulting from any default by the
20
     Debtor.
21
22             I declare under penalty of perjury that the foregoing is true and correct to the best of my

23   knowledge.

24             Executed on this 30th day of October, 2019, at Los Angeles, California.
25
26
27                                                          GLADYS FRANCISCO
28


                                                       11
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 12 of 35




                    EXHIBIT "A"
4:59 PM                                                                  West Coast Distribution
10/24/19
Accrual Basis                                                                      Profit & Loss
                                                                    January 2017 through September 2019
                                                                                       Actual           Forecast          Total
                                                    Jan - Dec 17    Jan - Dec 18     Jan - Sep 19      Oct - Dec 19    Jan - Dec 19      TOTAL

    Ordinary Income/Expense
            Income
                Freight Out                             13,760.50      -28,129.41        17,018.23                         17,018.23        2,649.32
                Sales returns, disc. and allowa        -50,243.33         -971.80        -2,978.08                         -2,978.08      -54,193.21




                                                                                                                                                                    Case 2:19-bk-20332-BB
                Storage                              2,394,607.63    3,916,239.47     2,542,781.18        735,804.70    3,278,585.88    9,589,432.98
                Shipping and Receiving              23,186,135.80   23,516,796.82    15,627,751.80      6,139,405.76   21,767,157.56   68,470,090.18
            Total Income                            25,544,260.60   27,403,935.08    18,184,573.13      6,875,210.46   25,059,783.59   71,132,768.81


            Cost of Goods Sold
                Cost of Sales
                       Outside Services             18,745,134.00   18,184,605.31    10,470,320.48      3,672,446.19   14,142,766.67   51,072,505.98
                       Purchase - Supplies             681,851.27      500,323.13       348,407.76                        348,407.76    1,530,582.16
                       Cost of Sales - Other                 0.00       -1,599.57           510.50                            510.50       -1,089.07
                Total Cost of Sales                 19,426,985.27   18,683,328.87    10,819,238.74      3,672,446.19   14,491,684.93   48,929,552.88




                                                                                                                                            Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                                             Main Document
            Total COGS                              19,426,985.27   18,683,328.87    10,819,238.74      3,672,446.19   14,491,684.93   48,929,552.88


        Gross Profit                                 6,117,275.33    8,720,606.21     7,365,334.39      3,202,764.27   10,568,098.66   22,203,215.93


            Expense
                Commission                             219,013.40      294,417.62        96,942.56         79,225.90      176,168.46     689,599.48




                                                                                                                                                              Page 13 of 35
                Bad Debt Expense                           250.00      694,800.00               0.00       34,376.05       34,376.05     729,426.05
                Payroll Tax - Mgmt
                       Payroll Tax - Intercompany       60,751.96       54,373.85        47,639.82         19,596.40       67,236.22     182,362.03
                Total Payroll Tax - Mgmt                60,751.96       54,373.85        47,639.82         19,596.40       67,236.22     162,765.63


                Salaries - Mgmt
                       Outside Services - OH         1,259,494.87    1,604,488.75     1,038,545.65        492,550.84    1,531,096.49    4,395,080.11
                       7-Payroll-Intercompany
                           1-Regular Pay               801,345.88      746,819.71       609,842.78        195,963.96      805,806.74    2,353,972.33




                                                                                                                                                                    D                          Page 1 of 3
4:59 PM                                                                 West Coast Distribution
10/24/19
Accrual Basis                                                                     Profit & Loss
                                                                   January 2017 through September 2019
                                                   Jan - Dec 17    Jan - Dec 18     Jan - Sep 19    Oct - Dec 19    Jan - Dec 19     TOTAL

                        5-Bonus Pay                    12,850.98        3,725.96             0.00                            0.00     16,576.94
                        6-Vacation Pay                 34,260.78       13,664.93        12,421.24                       12,421.24     60,346.95
                    Total 7-Payroll-Intercompany      848,457.64      764,210.60       622,264.02      195,963.96      818,227.98   2,430,896.22
                Total Salaries - Mgmt               2,107,952.51    2,368,699.35     1,660,809.67      688,514.80    2,349,324.47   6,825,976.33




                                                                                                                                                                Case 2:19-bk-20332-BB
                Outside Labor - Consulting Fee        373,637.78      545,827.65       324,480.26       74,297.14      398,777.40   1,318,242.83
                Promotion                             316,223.20      196,462.27        92,878.18        4,948.02       97,826.20    610,511.67
                Miscellaneous expense                  -1,202.91        5,000.00             0.00                            0.00      3,797.09
                Operating Expenses
                    Freight                           154,912.19       79,506.19        22,470.70       11,995.82       34,466.52    268,884.90
                    Advertising                         1,412.00            0.00           262.80                          262.80      1,674.80
                    Automobile
                        Auto lease                     42,707.39       54,013.41        35,565.93        7,993.20       43,559.13    140,279.93
                        Auto, gas and oil              68,110.22       77,334.23        36,622.53       24,602.96       61,225.49    206,669.94
                        Auto, insurance                18,453.50       11,461.01        12,738.69        2,250.00       14,988.69     44,903.20




                                                                                                                                        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                                         Main Document
                        Auto, tires and repairs         9,286.03        7,162.31         2,662.73          525.00        3,187.73     19,636.07
                        Auto, license                   2,255.00        1,538.00         2,629.00          463.05        3,092.05      6,885.05
                    Total Automobile                  140,812.14      151,508.96        90,218.88       35,834.21      126,053.09    418,374.19


                    Bank charges                       12,490.69       15,906.78        16,460.80        8,775.57       25,236.37     53,633.84
                    Contributions and donations        27,578.00       15,200.00         5,196.00                        5,196.00     47,974.00
                    Depreciation Expense              310,935.00      204,426.60       153,319.95       51,106.74      204,426.69    719,788.29




                                                                                                                                                          Page 14 of 35
                    Equipment Rental                  292,056.13      569,047.82       311,021.62      101,539.56      412,561.18   1,273,665.13
                    Insurance
                        Liability Insurance           146,252.70       74,761.06        74,886.33       37,314.33      112,200.66    333,214.42
                        Health                        164,412.02      174,140.17       131,355.17       60,000.00      191,355.17    529,907.36
                        Workers' Comp                  21,380.02       17,957.26        25,781.22        6,503.61       32,284.83     71,622.11
                    Total Insurance                   332,044.74      266,858.49       232,022.72      103,817.94      335,840.66    934,743.89


                    Legal and accounting               98,639.00      160,223.28       263,363.56       67,500.00      330,863.56    589,725.84
                    Licenses and permits               28,998.08       27,754.35        27,612.61        5,250.00       32,862.61     89,615.04




                                                                                                                                                                D                          Page 2 of 3
4:59 PM                                                                West Coast Distribution
10/24/19
Accrual Basis                                                                    Profit & Loss
                                                                  January 2017 through September 2019
                                                  Jan - Dec 17    Jan - Dec 18     Jan - Sep 19    Oct - Dec 19    Jan - Dec 19      TOTAL

                       Office expense                165,918.85      118,663.28        83,510.78       52,500.00      136,010.78     420,592.91
                       Postage                         9,151.40       11,614.24         4,563.00        2,250.00        6,813.00      27,578.64
                       Rent                        3,113,349.00    4,820,839.52     3,487,846.79    1,162,700.22    4,650,547.01   12,584,735.53
                       Repairs and maintenance        97,017.49       33,178.21        34,738.37       20,343.00       55,081.37     185,277.07
                       Security                      458,697.40      428,358.32       312,986.26       76,794.60      389,780.86    1,276,836.58




                                                                                                                                                                Case 2:19-bk-20332-BB
                       Taxes                          39,031.81        4,935.68        15,553.86        5,400.00       20,953.86      64,921.35
                       Telephone                     117,895.46      132,703.71       101,670.05       31,957.17      133,627.22     384,226.39
                       Travel and entertainment       22,627.30        7,539.55         2,195.60        3,000.00        5,195.60      35,362.45
                       Utilities                     393,508.21      406,983.68       230,972.00      105,366.36      336,338.36    1,136,830.25
                 Total Operating Expenses          5,817,074.89    7,455,248.66     5,395,986.35    1,846,131.19    7,242,117.54   20,514,441.09


             Total Expense                         8,893,700.83   11,614,829.40     7,618,736.84    2,747,089.50   10,365,826.34   30,874,356.57


    Net Ordinary Income                           -2,776,425.50   -2,894,223.19      -253,402.45      455,674.77      202,272.32   -5,468,376.37




                                                                                                                                        Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                                         Main Document
    Other Income/Expense
        Other Income
             Other Income -                                0.00       34,548.27        40,505.56                       40,505.56      75,053.83
             Interest Income                           1,909.17           41.28             0.00                            0.00        1,950.45
        Total Other Income                             1,909.17       34,589.55        40,505.56            0.00       40,505.56      77,004.28


        Other Expense




                                                                                                                                                          Page 15 of 35
             Provision for Income Tax                  1,719.31            0.00        -5,418.55        4,798.02         -620.53        1,098.78
             Interest Expense                          5,727.62       34,817.99        15,803.14                       15,803.14      56,348.75
        Total Other Expense                            7,446.93       34,817.99        10,384.59        4,798.02       15,182.61      57,447.53


    Net Other Income                                  -5,537.76         -228.44        30,120.97       -4,798.02       25,322.95      19,556.75


Net Income                                        -2,781,963.26   -2,894,451.63      -223,281.48      450,876.75      227,595.27   -5,448,819.62




                                                                                                                                                                D                          Page 3 of 3
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 16 of 35




                    EXHIBIT "B"
                                            Case 2:19-bk-20332-BB          Doc 118WestFiled 10/30/19 Entered 10/30/19 15:38:19
                                                                                       Coast Distribution
                                                                                                                                                                  Desc
                                                                            Main Document       Page 17 of 35
                                                                                      Balance Sheet
                                                                                          As of September 30, 2019




                                                          Jan 31, 19      28-Feb-19        31-Mar-19        30-Apr-19       31-May-19       30-Jun-19       31-Jul-19       31-Aug-19       30-Sep-19

ASSETS
  Current Assets
     Checking/Savings                                         31,867.37       49,138.31       301,506.72      194,458.79       116,111.46     281,767.28      339,066.68       283,440.91    1,234,042.71
     Accounts Receivable
         Allowance for bad debt                             -215,948.83     -215,948.83      -215,948.83      -215,948.83     -215,948.83     -215,948.83     -215,948.83     -215,948.83     -215,948.83
         Accounts Receivable                               1,735,639.28    1,777,281.93     1,565,951.90     1,171,534.16    1,470,553.95    1,817,466.68    1,660,549.86    1,993,408.70    2,181,744.53
     Accounts Receivable Net of Allowance for Bad Debts    1,519,690.45    1,561,333.10     1,350,003.07      955,585.33     1,254,605.12    1,601,517.85    1,444,601.03    1,777,459.87    1,965,795.70
     Other Current Assets
         Pallets                                             194,786.96     183,778.65        163,755.36      164,371.65       155,054.54     171,669.95      158,658.50       189,021.60      183,974.70
         Prepaid Expense                                      89,009.54     121,535.78        159,721.95      184,178.44       164,247.31     247,035.24      217,188.02       194,293.44      237,650.06
         Undeposited Funds                                    99,673.67       19,250.68
     Total Other Current Assets                              383,470.17     324,565.11        323,477.31      348,550.09       319,301.85     418,705.19      375,846.52       383,315.04      421,624.76
  Total Current Assets                                     1,935,027.99    1,935,036.52     1,974,987.10     1,498,594.21    1,690,018.43    2,301,990.32    2,159,514.23    2,444,215.82    3,621,463.17
  Fixed Assets
     Property and equipment
         Computer                                          1,156,683.43    1,161,948.43     1,161,948.43     1,161,948.43    1,161,948.43    1,161,948.43    1,161,948.43    1,161,948.43    1,161,948.43
         Machinery and equipment                             322,869.65     322,869.65        322,869.65      322,869.65       322,869.65     322,869.65      322,869.65       322,869.65      322,869.65
         Auto                                                 18,053.75       18,053.75        18,053.75        18,053.75       18,053.75       18,053.75       18,053.75       18,053.75       18,053.75
         Furniture and fixtures                              427,793.81     427,793.81        427,793.81      427,793.81       427,793.81     427,793.81      427,793.81       427,793.81      427,793.81
         Leasehold improvements                              997,074.81     997,074.81        997,074.81      997,074.81       997,074.81     997,074.81      997,074.81       997,074.81      997,074.81
     Total Property and equipment                          2,922,475.45    2,927,740.45     2,927,740.45     2,927,740.45    2,927,740.45    2,927,740.45    2,927,740.45    2,927,740.45    2,927,740.45
     Accumulated depreciation
         Accum. deprec. - Computer                          -891,438.00     -900,088.00      -908,738.00      -917,388.00     -926,038.00     -934,688.00     -943,338.00     -951,988.00     -960,638.00
         Accum. deprec. - M & E                             -236,463.67     -236,478.33      -236,493.00      -236,507.67     -236,522.33     -236,537.00     -236,551.67     -236,566.33     -236,581.00
         Accum. deprec. - Auto                                -7,833.00       -7,833.00         -7,833.00       -7,833.00       -7,833.00       -7,833.00       -7,833.00       -7,833.00       -7,833.00
         Accum. deprec. - F & F                             -338,184.25     -345,716.50      -353,248.75      -360,781.00     -368,313.25     -375,845.50     -383,377.75     -390,910.00     -398,442.25
         Accum. amort. - L/H                                -333,920.67     -334,759.40      -335,598.06      -336,436.73     -337,275.40     -338,114.06     -338,952.73     -339,791.40     -340,630.06
     Total Accumulated depreciation                       -1,807,839.58   -1,824,875.23     -1,841,910.81   -1,858,946.40   -1,875,981.98   -1,893,017.56   -1,910,053.15   -1,927,088.73   -1,944,124.31
  Total Fixed Assets                                       1,114,635.87    1,102,865.22     1,085,829.64     1,068,794.05    1,051,758.47    1,034,722.89    1,017,687.30    1,000,651.72      983,616.14
  Other Assets
     Security Deposit Receivable                             432,109.10     432,109.10        432,109.10      432,109.10       432,109.10     432,109.10      432,109.10       432,109.10      466,966.77
  Total Other Assets                                         432,109.10     432,109.10        432,109.10      432,109.10       432,109.10     432,109.10      432,109.10       432,109.10      466,966.77
TOTAL ASSETS                                               3,481,772.96    3,470,010.84     3,492,925.84     2,999,497.37    3,173,886.00    3,768,822.30    3,609,310.63    3,876,976.64    5,072,046.08




                                                                                                                                                                                                            Page 1 of 5
                                           Case 2:19-bk-20332-BB         Doc 118WestFiled 10/30/19 Entered 10/30/19 15:38:19
                                                                                     Coast Distribution
                                                                                                                                                                Desc
                                                                          Main Document       Page 18 of 35
                                                                                    Balance Sheet
                                                                                        As of September 30, 2019




                                                        Jan 31, 19      28-Feb-19        31-Mar-19        30-Apr-19       31-May-19       30-Jun-19       31-Jul-19       31-Aug-19       30-Sep-19

LIABILITIES & EQUITY
  Liabilities
     Current Liabilities
         Accounts Payable                                6,846,397.23    6,761,166.96     7,196,242.13     6,794,726.82    6,888,226.74    7,422,824.71    7,241,657.77    7,862,556.57    8,739,307.59
         Other Current Liabilities
            Accrued Payables                                35,339.67       35,339.67        35,339.67        35,339.67       35,339.67       35,339.67
            Line of Credit - EWB                           634,608.02     634,608.02        634,608.02
            Loan Payable to Jalal                                                                           634,608.02       634,608.02     969,608.02      969,608.02       969,608.02      969,608.02
            Notes Payable - Wells Fargo                    532,497.81     521,404.10        511,925.09      499,216.68       477,029.26     479,914.80      454,841.84       455,821.12      432,654.42
            Commission Payable                              68,212.00       66,217.82        58,367.83        56,139.81       52,097.47       52,059.63       21,221.90       13,127.58       18,750.93
            Accrued Payables                               192,262.20     247,927.86         41,922.86      140,081.32       299,286.86        6,479.20     221,686.86        70,855.07      148,613.85
         Total Other Current Liabilities                 1,462,919.70    1,505,497.47     1,282,163.47     1,365,385.50    1,498,361.28    1,543,401.32    1,667,358.62    1,509,411.79    1,569,627.22
     Total Current Liabilities                           8,309,316.93    8,266,664.43     8,478,405.60     8,160,112.32    8,386,588.02    8,966,226.03    8,909,016.39    9,371,968.36   10,308,934.81
     Loan Payable to Shareholder                         1,042,656.65    1,035,958.56       933,824.36      913,943.62       926,392.84     910,118.24      819,933.86       867,378.41      818,435.27
  Total Liabilities                                      9,351,973.58    9,302,622.99     9,412,229.96     9,074,055.94    9,312,980.86    9,876,344.27    9,728,950.25   10,239,346.77   11,127,370.08
  Equity
     Common Stock                                            1,000.00        1,000.00         1,000.00         1,000.00        1,000.00        1,000.00        1,000.00        1,001.00        1,001.00
     Opening Bal Equity                                         -1.00           -1.00             -1.00           -1.00           -1.00           -1.00           -1.00            0.00            0.00
     Retained Earnings                                  -5,833,043.23   -5,833,043.23     -5,833,043.23   -5,833,043.23   -5,833,043.23   -5,833,043.23   -5,833,043.23   -5,833,043.23   -5,833,043.23
     Net Income                                            -38,156.39         -567.92       -87,259.89      -242,514.34     -307,050.63     -275,477.74     -287,595.39     -530,327.90     -223,281.78
  Total Equity                                          -5,870,200.62   -5,832,612.15     -5,919,304.12   -6,074,558.57   -6,139,094.86   -6,107,521.97   -6,119,639.62   -6,362,370.13   -6,055,324.01
TOTAL LIABILITIES & EQUITY                               3,481,772.96    3,470,010.84     3,492,925.84     2,999,497.37    3,173,886.00    3,768,822.30    3,609,310.63    3,876,976.64    5,072,046.07




                                                                                                                                                                                                          Page 2 of 5
                                                                            Case 2:19-bk-20332-BB                    Doc 118  Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                           West Coast Distribution
                                                                                                                                                                                                                   Desc
                                                                                                                      Main Document     Page 19 of 35
                                                                                                                               Profit & Loss
                                                                                                                              January 2019 to September 2019


                                                     % of                     % of                     % of                     % of                     % of                     % of                     % of                     % of                     % of                      % of
                                      19-Jan       Income      19-Feb       Income      19-Mar       Income      19-Apr       Income     19-May        Income      19-Jun       Income      19-Jul       Income     19-Aug        Income      19-Sep       Income      TOTAL         Income

Ordinary Income/Expense
   Income
    Freight Out                          -126.07    -0.01%      -5,772.30    -0.28%       8,567.04     0.46%     12,059.12      0.71%        160.63      0.01%        504.88      0.03%        641.87      0.03%        823.31      0.03%        159.75      0.01%      17,018.23      0.09%
    Sales returns, disc. and allowa                  0.00%        -102.80    -0.01%         -58.13     0.00%                    0.00%      -2,652.74    -0.14%         -91.18    -0.01%         -55.39     0.00%         -17.84     0.00%           0.00     0.00%       -2,978.08    -0.02%
    Storage                           234,959.91    12.38%    291,548.02     14.29%    276,069.70     14.80%    236,643.01     13.93%    229,137.32     12.47%    233,037.90     12.89%    294,392.79     13.57%    351,810.54     14.49%    395,181.99     16.20%    2,542,781.18    13.98%
    Shipping and Receiving        1,662,928.93      87.63%   1,754,046.82    85.99%   1,580,408.14    84.74%   1,449,503.94    85.36%   1,611,437.92    87.67%   1,574,829.34    87.09%   1,874,647.05    86.40%   2,075,321.22    85.48%   2,044,628.44    83.80%   15,627,751.80    85.94%
   Total Income                   1,897,762.77     100.00%   2,039,719.74   100.00%   1,864,986.75   100.00%   1,698,206.07   100.00%   1,838,083.13   100.00%   1,808,280.94   100.00%   2,169,626.32   100.00%   2,427,937.23   100.00%   2,439,970.18   100.00%   18,184,573.13   100.00%


   Cost of Goods Sold
    Cost of Sales
      Outside Services            1,141,570.87      60.15%   1,149,253.70    56.34%   1,047,892.31    56.19%    957,695.30     56.39%   1,044,748.66    56.84%    975,025.25     53.92%   1,228,875.89    56.64%   1,588,273.09    65.42%   1,337,609.59    54.82%   10,470,944.66    57.58%
      Purchase - Supplies              24,336.73     1.28%     37,561.99      1.84%     35,726.06      1.92%     13,785.59      0.81%     21,258.65      1.16%     55,018.83      3.04%     53,995.26      2.49%     56,259.17      2.32%     50,975.98      2.09%     348,918.26     1.92%
    Total Cost of Sales           1,165,907.60      61.44%   1,186,815.69    58.19%   1,083,618.37    58.10%    971,480.89     57.21%   1,066,007.31    58.00%   1,030,044.08    56.96%   1,282,871.15    59.13%   1,644,532.26    67.73%   1,388,585.57    56.91%   10,819,862.92    59.50%


   Total COGS                     1,165,907.60      61.44%   1,186,815.69    58.19%   1,083,618.37    58.10%    971,480.89     57.21%   1,066,007.31    58.00%   1,030,044.08    56.96%   1,282,871.15    59.13%   1,644,532.26    67.73%   1,388,585.57    56.91%   10,819,862.92    59.50%


 Gross Profit                         731,855.17    38.56%    852,904.05     41.81%    781,368.38     41.90%    726,725.18     42.79%    772,075.82     42.00%    778,236.86     43.04%    886,755.17     40.87%    783,404.97     32.27%   1,051,384.61    43.09%    7,364,710.21    40.50%


   Expense
    Commission                         16,861.84     0.89%     20,704.10      1.02%     13,166.40      0.71%     15,125.56      0.89%     12,101.50      0.66%     -21,346.43    -1.18%     17,219.27     0.79%      17,486.97      0.72%       5,623.35     0.23%      96,942.56      0.53%


    Salaries - Mgmt
      Outside Services - OH           109,352.63     5.76%    100,206.90      4.91%    101,920.08      5.46%    122,594.38      7.22%    116,380.27      6.33%    116,634.78      6.45%    132,890.45      6.13%    131,549.58     5.42%     106,392.41     4.36%     1,037,921.48    5.71%
      7-Payroll
        1-Regular Pay                  67,423.26     3.55%     58,615.01      2.87%     62,882.79      3.37%     70,359.41      4.14%     83,172.96      4.52%     49,847.71      2.76%     76,211.43      3.51%     71,745.87      2.96%     69,584.34      2.85%     609,842.78     3.35%
        6-Vacation Pay                               0.00%                    0.00%           0.00     0.00%                    0.00%                    0.00%       6,807.70     0.38%                    0.00%       5,613.54     0.23%           0.00     0.00%       12,421.24     0.07%
      Total 7-Payroll                  67,423.26     3.55%     58,615.01      2.87%     62,882.79      3.37%     70,359.41      4.14%     83,172.96      4.52%     56,655.41      3.13%     76,211.43      3.51%     77,359.41      3.19%     69,584.34      2.85%     622,264.02     3.42%
      Payroll Tax                       7,775.74     0.41%       3,754.26     0.18%       4,419.39     0.24%       5,129.38     0.30%       6,065.71     0.33%       4,136.45     0.23%       5,566.66     0.26%       5,730.13    0.24%        5,062.10     0.21%      47,639.82      0.26%


    Total Salaries - Mgmt             184,551.63     9.72%    162,576.17      7.97%    169,222.26      9.07%    198,083.17     11.66%    205,618.94     11.19%    177,426.64      9.81%    214,668.54      9.89%    214,639.12      8.84%    181,038.85     7.42%     1,707,825.32    9.39%


    Outside Labor - Consulting Fee     31,096.63     1.64%     30,382.01      1.49%     11,417.97      0.61%     44,192.43      2.60%     40,555.66      2.21%     45,248.96      2.50%     46,712.86      2.15%     52,310.30      2.15%     22,563.45      0.92%     324,480.27     1.78%
    Promotion                          12,581.53     0.66%       6,696.21     0.33%     11,278.98      0.60%       9,599.80     0.57%     11,647.34      0.63%     12,777.88      0.71%     12,950.39      0.60%     12,766.04      0.53%       2,580.01    0.11%       92,878.18      0.51%
    Miscellaneous expense                   0.00     0.00%                    0.00%        262.80      0.01%                    0.00%                    0.00%                    0.00%                    0.00%                    0.00%                    0.00%         262.80      0.00%
    Operating Expenses




                                                                                                                                                                                                                                                                                           Page 3 of 5
                                                                        Case 2:19-bk-20332-BB                 Doc 118  Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                    West Coast Distribution
                                                                                                                                                                                                      Desc
                                                                                                               Main Document     Page 20 of 35
                                                                                                                        Profit & Loss
                                                                                                                       January 2019 to September 2019


                                                   % of                   % of                   % of                    % of                   % of                   % of                   % of                     % of                   % of                     % of
                                    19-Jan       Income    19-Feb       Income    19-Mar       Income     19-Apr       Income    19-May       Income    19-Jun       Income    19-Jul       Income     19-Aug        Income    19-Sep       Income     TOTAL         Income

      Freight                         4,567.00     0.24%      718.70      0.04%      675.00      0.04%       200.00      0.01%      350.00      0.02%     8,175.00     0.45%     4,190.00     0.19%       2,980.00     0.12%      615.00     0.03%      22,470.70      0.12%
      Automobile
        Auto lease                    3,069.09     0.16%     5,305.59     0.26%     3,069.09     0.16%     5,299.25      0.31%     4,181.00     0.23%     4,181.00     0.23%     4,200.46     0.19%       2,673.57    0.11%      3,586.88     0.15%     35,565.93      0.20%
        Auto, gas and oil             5,292.41     0.28%     2,838.73     0.14%     3,969.12     0.21%     2,216.26      0.13%     2,001.68     0.11%     4,277.32     0.24%     4,160.91     0.19%       6,031.04    0.25%      5,835.06     0.24%     36,622.53      0.20%
        Auto, insurance               1,000.01     0.05%     1,000.01     0.05%     3,210.95     0.17%     1,320.32      0.08%     1,320.32     0.07%     1,720.94     0.10%     1,340.32     0.06%       1,320.32    0.05%       505.50     0.02%      12,738.69      0.07%
        Auto, tires and repairs           0.00     0.00%                  0.00%     1,745.13     0.09%     1,280.00      0.08%        38.22     0.00%      358.00      0.02%         0.00     0.00%        521.38      0.02%    -1,280.00    -0.05%       2,662.73     0.01%
        Auto, license                     0.00     0.00%      290.00      0.01%      570.00      0.03%                   0.00%                  0.00%      606.00      0.03%      737.00      0.03%                    0.00%      426.00      0.02%       2,629.00     0.01%
      Total Automobile                9,361.51     0.49%     9,434.33     0.46%    12,564.29     0.67%    10,115.83      0.60%     7,541.22     0.41%    11,143.26     0.62%    10,438.69     0.48%     10,546.31      0.43%     9,073.44    0.37%      90,218.88     0.50%


      Bank charges                    1,661.43     0.09%     1,737.26     0.09%     2,015.11     0.11%     2,047.44      0.12%     2,100.31     0.11%     2,112.52     0.12%     1,780.84     0.08%       1,293.17    0.05%      1,712.72     0.07%     16,460.80      0.09%
      Contributions and donations                  0.00%     1,496.00     0.07%      600.00      0.03%       700.00      0.04%      600.00      0.03%      600.00      0.03%      600.00      0.03%        600.00      0.02%         0.00     0.00%       5,196.00     0.03%
      Equipment Rental               35,114.23     1.85%    39,243.35     1.92%    44,955.60     2.41%    22,925.43      1.35%    31,138.92     1.69%    32,971.66     1.82%    30,060.34     1.39%     36,893.53      1.52%    37,718.56     1.55%    311,021.62     1.71%
      Insurance
        Liability Insurance          11,141.12     0.59%    11,141.12     0.55%     7,425.41     0.40%     7,529.78      0.44%     7,529.78     0.41%     7,529.78     0.42%     7,529.78     0.35%       7,529.78    0.31%      7,529.78    0.31%      74,886.33     0.41%
        Health                       15,773.44     0.83%    15,938.16     0.78%     9,341.89     0.50%    18,505.60      1.09%    14,568.67     0.79%    15,937.48     0.88%    13,350.55     0.62%     13,678.04      0.56%    14,261.34     0.58%    131,355.17     0.72%
        Workers' Comp                 2,864.58     0.15%     2,864.58     0.14%     2,864.58     0.15%     2,864.58      0.17%     2,864.58     0.16%     2,864.58     0.16%     2,864.58     0.13%       2,864.58    0.12%      2,864.58     0.12%     25,781.22      0.14%
      Total Insurance                29,779.14     1.57%    29,943.86     1.47%    19,631.88     1.05%    28,899.96      1.70%    24,963.03     1.36%    26,331.84     1.46%    23,744.91     1.09%     24,072.40      0.99%    24,655.70     1.01%    232,022.72     1.28%


      Legal and accounting             -397.50    -0.02%    22,837.50     1.12%    76,904.45     4.12%    64,597.34      3.80%     9,152.50     0.50%   -43,812.50    -2.42%    21,167.00     0.98%    115,589.75      4.76%    -2,675.00    -0.11%    263,363.54     1.45%
      Licenses and permits            2,149.17     0.11%     2,348.35     0.12%     2,348.35     0.13%     2,348.35      0.14%     2,348.35     0.13%     4,349.51     0.24%     4,235.51     0.20%       3,742.51    0.15%      3,742.51     0.15%     27,612.61      0.15%
      Office expense                  1,866.02     0.10%    18,603.79     0.91%     8,653.08     0.46%     7,825.71      0.46%     6,628.04     0.36%     9,407.81     0.52%    10,123.67     0.47%     15,245.02     0.63%      5,157.64    0.21%      83,510.78     0.46%
      Postage                         1,051.86     0.06%      265.13      0.01%     1,716.95     0.09%       275.17      0.02%      299.16      0.02%      208.00      0.01%      364.02      0.02%        201.76      0.01%      180.95      0.01%       4,563.00    0.03%
      Rent                          378,507.97    19.94%   378,507.97    18.56%   393,327.61    21.09%   390,697.97     23.01%   389,797.97    21.21%   389,797.97    21.56%   406,497.97    18.74%    409,832.97     16.88%   350,878.39    14.38%   3,487,846.79    19.18%
      Repairs and maintenance        11,789.62     0.62%     2,363.71     0.12%     3,490.78     0.19%     2,243.71      0.13%     2,363.71     0.13%     2,243.71     0.12%     3,476.71     0.16%       4,233.71    0.17%      2,532.71     0.10%     34,738.37      0.19%
      Security                       31,937.53     1.68%    29,977.35     1.47%    35,160.30     1.89%    31,655.33      1.86%    29,622.24     1.61%    31,332.83     1.73%    34,313.39     1.58%     45,683.73      1.88%    43,303.56     1.77%    312,986.26     1.72%
      Sales Tax                       1,073.17     0.06%     1,833.74     0.09%     3,180.32     0.17%     1,149.82      0.07%     1,200.76     0.07%     1,064.16     0.06%     1,763.60     0.08%        491.34      0.02%     3,796.95     0.16%     15,553.86      0.09%
      Telephone                      10,158.17     0.54%    11,257.85     0.55%    10,601.30     0.57%    10,590.92      0.62%    10,647.35     0.58%    11,664.01     0.65%    11,563.85     0.53%     11,777.39      0.49%    13,409.21     0.55%    101,670.05     0.56%
      Travel and entertainment                     0.00%                  0.00%         0.00     0.00%                   0.00%         0.00     0.00%      295.60      0.02%     1,900.00     0.09%                    0.00%                  0.00%       2,195.60     0.01%
      Utilities                      25,684.69     1.35%    27,235.36     1.34%    28,217.31     1.51%    26,286.34      1.55%    28,161.68     1.53%    26,054.26     1.44%    22,450.98     1.03%     27,101.18      1.12%    19,780.20     0.81%    230,972.00     1.27%
     Total Operating Expenses       544,304.01    28.68%   577,804.25    28.33%   644,042.33    34.53%   602,559.32     35.48%   546,915.24    29.75%   513,939.64    28.42%   588,671.48    27.13%    710,284.77     29.25%   513,882.54    21.06%   5,242,403.58    28.83%


   Total Expense                    789,395.64    41.60%   798,162.74    39.13%   849,390.74    45.54%   869,560.28     51.20%   816,838.68    44.44%   728,046.69    40.26%   880,222.54    40.57%   1,007,487.20    41.50%   725,688.20    29.74%   7,464,792.71    41.05%


Net Ordinary Income                 -57,540.47    -3.03%    54,741.31     2.68%   -68,022.36    -3.65%   -142,835.10    -8.41%   -44,762.86    -2.44%    50,190.17     2.78%     6,532.63    0.30%     -224,082.23    -9.23%   325,696.41    13.35%    -100,082.50    -0.55%




                                                                                                                                                                                                                                                                           Page 4 of 5
                                                                   Case 2:19-bk-20332-BB                 Doc 118  Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                               West Coast Distribution
                                                                                                                                                                                                 Desc
                                                                                                          Main Document     Page 21 of 35
                                                                                                                   Profit & Loss
                                                                                                                  January 2019 to September 2019


                                              % of                   % of                   % of                    % of                   % of                   % of                   % of                     % of                   % of                    % of
                               19-Jan       Income    19-Feb       Income    19-Mar       Income     19-Apr       Income    19-May       Income    19-Jun       Income    19-Jul       Income     19-Aug        Income    19-Sep       Income    TOTAL         Income



 Other Income/Expense
   Other Income
    Other Income -             38,034.36      2.00%    1,497.45      0.07%      780.67      0.04%        12.38      0.00%      147.70      0.01%       33.00      0.00%                  0.00%                    0.00%                  0.00%    40,505.56      0.22%
   Total Other Income          38,034.36      2.00%    1,497.45      0.07%      780.67      0.04%        12.38      0.00%      147.70      0.01%       33.00      0.00%        0.00      0.00%           0.00     0.00%         0.00     0.00%    40,505.56     0.22%


   Other Expense
    Depreciation Expense       17,035.58      0.90%   17,035.58      0.84%   17,035.58      0.91%    17,035.58      1.00%   17,035.58      0.93%   17,035.58      0.94%   17,035.58      0.79%     17,035.58      0.70%    17,035.58     0.70%   153,320.25     0.84%
    Provision for Income Tax                                                    800.00                -6,218.55                                                                                                                                    -5,418.55
    Interest Expense            1,614.70      0.09%    1,614.70      0.08%    1,614.70      0.09%     1,614.70      0.10%    2,885.54      0.16%    1,614.70      0.09%    1,614.70      0.07%      1,614.70     0.07%      1,614.70     0.07%    15,803.14     0.09%
   Total Other Expense         18,650.28      0.98%   18,650.28      0.91%   19,450.28      1.04%    12,431.73      0.73%   19,921.12      1.08%   18,650.28      1.03%   18,650.28      0.86%     18,650.28      0.77%    18,650.28     0.76%   163,704.84     0.90%


 Net Other Income              19,384.08      1.02%   -17,152.83    -0.84%   -18,669.61    -1.00%    -12,419.35    -0.73%   -19,773.42    -1.08%   -18,617.28    -1.03%   -18,650.28    -0.86%     -18,650.28    -0.77%   -18,650.28    -0.76%   -123,199.28    -0.68%


Net Income                     -38,156.39    -2.01%   37,588.48      1.84%   -86,691.97    -4.65%   -155,254.45    -9.14%   -64,536.28    -3.51%   31,572.89      1.75%   -12,117.65    -0.56%    -242,732.51   -10.00%   307,046.13    12.58%   -223,281.78    -1.23%




                                                                                                                                                                                                                                                                     Page 5 of 5
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 22 of 35




                    EXHIBIT "C"
                                                West Coast Distribution
                                                 A/R Aging Summary
                                                  As of September 30, 2019

                      Current      1 - 30       31 - 60       61 - 90        > 90          TOTAL

Accrual - Month-End   589,793.00        0.00   -392,229.32   392,229.32             0.00   589,793.00 to be billed
Customer 1             14,671.89   41,334.54         0.00          0.00             0.13    56,006.56
Customer 2               162.00      260.00          0.00          0.00             0.00       422.00
Customer 3              4,453.88        0.00       131.00        150.00      1,937.55        6,672.43
Customer 4              3,439.02   19,123.35         0.00          0.00         -0.98       22,561.39




                                                                                                                                         Case 2:19-bk-20332-BB
Customer 5                  0.00     725.00      1,191.20         56.00       728.23         2,700.43
Customer 6                  0.00        0.00         0.00          0.00         -0.81            -0.81
Customer 7                  0.00     -445.36         0.00          0.00             0.00      -445.36
Customer 8              7,833.36   14,771.14     5,807.10      2,321.77       350.18        31,083.55
Customer 9              2,024.31    4,431.84     1,062.48          0.00             0.00     7,518.63
Customer 10             4,860.05   10,355.30         0.00          0.00             0.00    15,215.35
Customer 11            91,351.99   31,201.56         0.00          0.00      5,949.65      128,503.20
Customer 12            39,462.75        0.00         0.00          0.00      5,806.06       45,268.81
Customer 13              762.85         0.00         0.00          0.00         -2.60          760.25
Customer 14                 0.00        0.00         0.00          0.00      1,459.16        1,459.16




                                                                                                                 Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                  Main Document
Customer 15            48,255.88   39,102.23         0.00          0.00             0.00    87,358.11
Customer 16              863.88    29,145.92         0.00          0.00             0.00    30,009.80
Customer 17            10,442.72   18,949.32    69,969.83    -141,894.80   168,015.28      125,482.35
Customer 18            16,674.00        0.00         0.00          0.00             0.00    16,674.00
Customer 19                 0.00        0.00         0.00          0.00       816.00           816.00
Customer 20           120,714.48   54,731.78         0.00          0.00             0.54   175,446.80
Customer 21             5,975.55   17,382.45       107.25        351.90        -19.10       23,798.05




                                                                                                                                   Page 23 of 35
Customer 22            15,090.79   24,729.59         0.00          0.00         -0.90       39,819.48
Customer 23                 0.00    2,369.07     1,400.00          0.00     -1,237.02        2,532.05
Customer 24             9,363.97   21,398.91         0.00          0.00             0.05    30,762.93
Customer 25              614.67    20,378.39     3,474.94          0.00       194.27        24,662.27
Customer 26             1,522.54    3,031.46         0.00          0.00             0.00     4,554.00
Customer 27            94,934.90   99,229.04         0.00        100.00       770.81       195,034.75
Customer 28             3,259.44    7,987.73         0.00        869.55      4,012.58       16,129.30
Customer 29                 0.00    3,859.33       965.99          0.00        -60.31        4,765.01
Customer 30                 0.00        0.00         0.00        820.00      4,920.00        5,740.00
Customer 31             6,568.90    9,774.44     2,000.00      7,900.00             0.00    26,243.34



                                                                                                                                         D                          Page 1 of 2
                                                         West Coast Distribution
                                                          A/R Aging Summary
                                                           As of September 30, 2019

                             Current        1 - 30       31 - 60      61 - 90        > 90            TOTAL

   Customer 32                19,579.92     36,574.89    13,040.35       806.00      7,808.41          77,809.57
   Customer 33                 6,592.58     19,329.46         0.00         -0.80     1,356.80          27,278.04
   Customer 34                     0.00          0.00         0.00          1.60         -2.15              -0.55
   Customer 35                 7,659.10     33,834.55         0.00          0.00            9.00       41,502.65
   Customer 36                     0.00          0.00         0.00          0.00        -62.70             -62.70




                                                                                                                                            Case 2:19-bk-20332-BB
   Customer 37                     0.00          0.00         0.00          0.00         -2.65              -2.65
   Customer 38                16,674.74    103,316.37     9,133.15     13,790.29    23,664.82         166,579.37
   Customer 39                 9,975.39       377.87          0.00          0.00       -203.00         10,150.26
   Customer 40                19,291.18      4,275.95     4,110.91      5,259.58    47,848.40          80,786.02
   Customer 41                     0.00          0.00       854.10          0.00            0.00          854.10
   Customer 42                 6,486.58     50,835.28     2,224.61          0.00        -42.88         59,503.59

TOTAL                       1,179,356.31   722,371.40   -276,756.41   282,760.41   274,012.82        2,181,744.53


   Allowance for Bad Debt          0.00          0.00         0.00          0.00   -215,948.83        -215,948.83




                                                                                                                    Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                     Main Document
Net AR                                                                                             1,965,795.7




                                                                                                                                      Page 24 of 35
                                                                                                                                            D                          Page 2 of 2
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 25 of 35




                    EXHIBIT "D"
                       Case 2:19-bk-20332-BB         Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
West Coast Distribution, Inc.                         Main Document    Page 26 of 35
Prepaid Expense
For 2019



Name                            Description                    Amount

Premium Financing Specialist    Liability Insurance            $   20,569.54
Patriot Risk Insurance          Tail Policy                    $   87,500.00
City of Vernon                  Fruitland - Business License   $    5,383.50
City of Vernon                  37th ST - Business License     $    5,383.50
DLSE                            Garment Registration           $      153.50
LA County Tax Collector         37th St - Property Tax         $    4,791.50
LA County Tax Collector         Fruitland - Property Tax       $    1,557.52
LA County Tax Collector         Carmenita - Property Tax       $    3,663.46
Hutchinson & Bloodgood          Annual Support                 $   14,240.50
Manhattan Associates            WMS Annual Maintenance         $    9,430.67
International Sytems            Finishing Annual Maintenance   $      137.99
CDW Direct                      Carbon Block Defense           $      750.00
Lightwell Inc                   License Support                $    2,666.53
Kyocera                         Annual Support                 $    1,600.00
Inuit                           Qbooks Annual Support          $      248.26
Simplified labor Staffing       Current Week's Payroll         $   79,000.00
Total                                                          $ 237,076.47
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 27 of 35




                    EXHIBIT "E"
   Case 2:19-bk-20332-BB            Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19    Desc
                                     Main Document    Page 28 of 35

West Coast Distribution, Inc.
Security Deposit Receivable
For 2019



                Name                             Description              Amount
Charles Dunn Real Estate Services      37th St - Security Deposit     $    176,233.00
DLSE                                   Bond                           $      5,000.00
Imperial Development                   Carmenita - Security Deposit   $    240,000.00
Edison                                 Uitlities Deposit              $     10,600.00
Various Vendors                        Chapter 11 Utility Deposits    $     34,857.67
Total                                                                 $    466,690.67
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 29 of 35




                   EXHIBIT "F"
              Case 2:19-bk-20332-BB       Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                                                  Desc
                                           Main Document    Page 30 of 35
                                                     West Coast Distribution
                                                     A/P Aging Summary
                                                      As of September 30, 2019




                                        Current       1 - 30           31 - 60     61 - 90      > 90            TOTAL        Pre-Petition   Post-Petition
AAJ Repair Forklift Rent Sale                 0.00     1,095.00         2,190.00        0.00     2,190.00         5,475.00       5,475.00             0.00
ACCUGRAPHICS PLUS                             0.00             0.00         0.00        0.00     1,142.09         1,142.09       1,142.09             0.00
Admiral Pest Control                          0.00             0.00      241.00         0.00           0.00        241.00          241.00             0.00
All Covered                                   0.00             0.00         0.00        0.00    23,302.00       23,302.00       23,302.00             0.00
American Reclamation, Inc.                    0.00     1,287.12             0.00        0.00      588.00          1,875.12       1,875.12             0.00
AT&T 1210                                     0.00       152.91             0.00        0.00           0.00        152.91          152.91             0.00
AT&T 1912                                  117.79        116.30             0.00        0.00           0.00        234.09          159.49           74.60
AT&T 2190                                  769.33              0.00         0.00        0.00           0.00        769.33          615.46          153.87
BOARD OF EQUALIZATION                         0.00             0.00         0.00        0.00      144.72           144.72          144.72             0.00
C.M Supply CO.                                0.00    18,802.80        10,321.20        0.00           0.00     29,124.00       29,124.00             0.00
CALIFORNIA SUPPLY, INC                        0.00             0.00         0.00        0.00     1,560.12         1,560.12       1,560.12             0.00
Cardmember Service                            0.00     1,478.85             0.00        0.00       30.00         1,508.85        1,508.85             0.00
Cesar Arellano                             553.44        453.56             0.00        0.00           0.00       1,007.00         453.56          553.44
CINTAS                                     656.24      1,097.42          302.78         0.00           0.00       2,056.44       1,400.20          656.24
CISCO SYSTEMS CAPITAL CRP                     0.00       557.92             0.00        0.00           0.00        557.92          557.92             0.00
City of Santa Fe Springs - Utilities          0.00     2,868.90             0.00        0.00           0.00       2,868.90       2,868.90             0.00
City of Santa Fe Springs False Alarms         0.00             0.00         0.00     118.00       236.00           354.00          354.00             0.00
CITY OF VERNON - 1700/1701                    0.00     9,533.52             0.00        0.00           0.00       9,533.52       9,533.52             0.00
CLEANCRAFT INDUSTRIES                         0.00     4,658.45         3,103.62        0.00           0.00       7,762.07       7,762.07             0.00
Consolidated Staffing Solution, Inc.    243,666.76   147,979.04             0.00        0.00     1,672.12      393,317.92      386,124.33        7,193.59
Coplex LLC.                                   0.00             0.00         0.00        0.00     1,900.00         1,900.00       1,900.00             0.00
COSTCO                                        0.00             0.00         6.00        0.00           0.00           6.00           6.00             0.00
CUSTOMIZED INC.                               0.00    44,465.00             0.00        0.00           0.00     44,465.00       44,465.00             0.00
D & F FORKLIFT SERVICE                     766.50        766.50         1,683.00    1,533.00     4,880.78         9,629.78       9,629.78             0.00
DEPARTMENT OF INDUSTRIAL RELATIONS            0.00             0.00         0.00        0.00     7,301.00         7,301.00       7,301.00             0.00
Dependable Pallet Logistics              11,621.14             0.00         0.00        0.00           0.00     11,621.14            0.00       11,621.14
Diablito Express                           305.00        410.00             0.00        0.00           0.00        715.00          410.00          305.00
DreamOrbit Inc.                            570.00        840.00             0.00        0.00           0.00       1,410.00         840.00          570.00
E.J.D. Enterprise Inc.                    7,460.74             0.00         0.00        0.00           0.00       7,460.74           0.00        7,460.74
Edison - 3163-3129                        6,657.45     6,644.90             0.00        0.00           0.00     13,302.35        6,644.90        6,657.45
Fairway Staffing Agency Inc.            198,371.95   213,443.43        44,096.26     197.37      2,634.47      458,743.48      453,784.52        4,958.96
FedEx                                         0.00             0.00         0.00        0.00     8,045.98         8,045.98       8,045.98             0.00
FINEMANWEST & CO, LLP                         0.00             0.00     5,000.00    5,000.00    55,882.50       65,882.50       65,882.50             0.00
Frontier Communications                       0.00             0.00         0.00        0.00      234.53           234.53          234.53             0.00
Graciela Gonzalez                             0.00       447.58             0.00        0.00           0.00        447.58          339.17          108.41
Granite Telecommunications                    0.00       793.62             0.00        0.00           0.00        793.62          793.62             0.00
International Forklift Co.                1,265.25     1,202.00         1,103.73    4,734.75           0.00       8,305.73       5,945.48        2,360.25
INTERNATIONAL SYSTEMS, INC                    0.00             0.00         0.00        0.00      500.00           500.00          500.00             0.00
Jaya Apparel Group, LLC                   7,564.02   -52,000.00        52,000.00        0.00           0.00       7,564.02           0.00        7,564.02
JCR Services, LLC.                            0.00             0.00         0.00        0.00     3,160.00         3,160.00       3,160.00             0.00
John Navid - 1                                0.00             0.00         0.00     300.00       550.00           850.00          850.00             0.00
Kyocera Document Solutions West, LLC      1,125.00     1,163.48            17.28    1,125.00     1,125.00         4,555.76       3,430.76        1,125.00
Lift Parts Service Inc.                    766.50        766.50         1,533.00        0.00           0.00      3,066.00        2,299.50          766.50
Manhattan Associates, Inc.                 632.50              0.00         0.00        0.00     1,880.00         2,512.50       1,880.00          632.50
Merhab Robinson,Jackson & Clarkson            0.00     2,325.00             0.00        0.00           0.00       2,325.00       1,054.00        1,271.00
Montage Fulfillment, LLC                  8,500.00             0.00         0.00        0.00           0.00       8,500.00           0.00        8,500.00
nGroup Inc.                                   0.00             0.00         0.00        0.00   140,181.40      140,181.40      140,181.40             0.00
Nirlax Americas Inc.                          0.00             0.00         0.00        0.00     3,249.95        3,249.95        3,249.95             0.00
NU-WAYE 1408                                  0.00       241.00             0.00        0.00           0.00        241.00          241.00             0.00
Opportunity Staffing Inc.               853,728.05   294,738.75       149,331.82   50,628.01     6,060.62     1,354,487.25     877,521.82      476,965.43
Pac-Van Inc.                                  0.00             0.00         0.00        0.00     6,098.95         6,098.95       6,098.95             0.00


                                                                                                                                                        Page 1 of 2
               Case 2:19-bk-20332-BB             Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                                                       Desc
                                                  Main Document    Page 31 of 35
                                                             West Coast Distribution
                                                              A/P Aging Summary
                                                               As of September 30, 2019




                                              Current         1 - 30           31 - 60      61 - 90        > 90            TOTAL        Pre-Petition    Post-Petition

   Pacific Express Pallets Recycle, Inc.             0.00              0.00         0.00         0.00     26,321.07        26,321.07       26,321.07              0.00
   Palomera Trucking                                 0.00        750.00          860.00         40.00       6,890.00         8,540.00       8,540.00              0.00
   PAPE Material Handling, Inc.                      0.00              0.00         0.00         0.00     23,365.50        23,365.50       23,365.50              0.00
   PAYPAL GCD                                        0.00              0.00         0.00         0.00       6,275.25         6,275.25       6,275.25              0.00
   Premium Financing Specialists Corp.               0.00              0.00         0.00         0.00     22,538.35        22,538.35       22,538.35              0.00
   Reliable Resources, INC.                          0.00              0.00         0.00         0.00    245,515.82       245,515.82      245,515.82              0.00
   Remington Pure                                    0.00        -725.14         410.00          0.00             0.00        -315.14        -315.14              0.00
   Republic Services                                 0.00              0.00         0.00         0.00       1,875.83         1,875.83       1,875.83              0.00
   Safeguard Business System                      978.58               0.00         0.00         0.00             0.00        978.58            0.00           978.58
   Sal's Propane, Inc.                          1,036.63       1,041.07             0.00         0.00             0.00       2,077.70       1,041.07         1,036.63
   Savon Pallets Services                       5,244.71      24,672.12             0.00         0.00             0.00     29,916.83       22,411.12         7,505.71
   Scalli Rasmussen                                  0.00              0.00         0.00         0.00     38,484.63        38,484.63       38,484.63              0.00
   Select Equipment                                  0.00              0.00         0.00         0.00     26,891.32        26,891.32       26,891.32              0.00
   Serv-Wel Disposal                                 0.00              0.00         0.00         0.00        264.85           264.85          264.85              0.00
   SEWING COLLECTION, INC                         551.88      15,806.66         2,825.26         0.00        142.50        19,326.30       17,258.94         2,067.36
   Simplified Labor Staffing                  283,063.77     263,923.09        57,415.55         0.00        774.55       605,176.96      525,977.81        79,199.15
   Solvis Employment Staffing                 292,693.59               0.00         0.00         0.00             0.00    292,693.59            0.00       292,693.59
   STAPLES BUSINESS ADVANTAGE                        0.00              0.00     5,224.43         0.00       3,272.09         8,496.52       8,496.52              0.00
   StormWind LLC.                                    0.00              0.00         0.00         0.00       3,318.00         3,318.00       3,318.00              0.00
   Ted Johnson Propane                               0.00              0.00         0.00         0.00        208.93           208.93          208.93              0.00
   Tel-Us Call Center                                0.00              0.00      151.72       898.51        9,064.49       10,114.72       10,114.72              0.00
   TelePacific Communications                        0.00       6,309.62            0.00         0.00             0.00       6,309.62       6,309.62              0.00
   THE GAS CO                                        0.00        683.22             0.00         0.00             0.00        683.22          683.22              0.00
   The Office Connection                             0.00              0.00         0.00     2,803.20       2,803.20         5,606.40       5,606.40              0.00
   Three Star Global Inc.                            0.00              0.00         0.00         0.00    484,180.11       484,180.11      484,180.11              0.00
   Uline                                             0.00        776.39             0.00         0.00       1,644.57         2,420.96       2,420.96              0.00
   UPS - 14120F                                      0.00              0.00       -29.38         0.00             0.00         -29.38          -29.38             0.00
   UPS - 5X1525                                    12.77          12.76            12.72         0.00             0.00         38.25           25.48            12.77
   ups - E81767                                      0.00              3.00         0.00         1.74      -2,551.11        -2,546.37       -2,549.37             3.00
   UPS Supply Chain Solution, Inc.                   0.00              0.00         0.00         0.00       7,119.71         7,119.71       7,119.71              0.00
   Vale Trucking                                     0.00              0.00     1,000.00         0.00             0.00       1,000.00       1,000.00              0.00
   Verizon - 002                                  743.52       1,446.09             0.00         0.00             0.00       2,189.61       2,189.61              0.00
   Verizon Wireless-6327                        2,353.37               0.00     2,590.71         0.00             0.00       4,944.08       4,944.08              0.00
   Walmart Online                                    0.00              0.00         0.00         0.00         38.67            38.67           38.67              0.00
   Warner Safeguard Inc.                       22,676.23      14,805.01             0.00         0.00             0.00     37,481.24       13,650.01        23,831.23
   Wells Fargo Vendor Fin Serv.                      0.00              0.00     8,009.67         0.00             0.00       8,009.67       8,009.67              0.00
   WESTERN AREA SECURITY SERVICES                    0.00     42,666.72        21,668.00    40,547.45    103,933.87       208,816.04      208,816.04              0.00
   Workforce Solutions WFS LLC                234,080.53     147,851.90       184,994.07   149,620.58   3,098,664.22     3,815,211.30   3,773,600.57        41,610.73
   Yale/Chase Equipment and Services, Inc.           0.00              0.00         0.00         0.00    125,225.59       125,225.59      125,225.59              0.00

TOTAL                                        2,188,533.24   1,226,352.06      556,062.44   257,547.61   4,510,812.24     8,739,307.59   7,750,870.70       988,436.89




                                                                                                                                                                    Page 2 of 2
Case 2:19-bk-20332-BB   Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19   Desc
                         Main Document    Page 32 of 35




                        EXHIBIT "G"
Contract Cure List
Name                                        Address1                      Address2 City            State Zip          Description                                                                  Date of Agreement    Cure Amount
VENDOR AGREEMENTS/LEASES
Admiral Pest Control                        9434 Artesia Blvd.                      Bellflower     CA         90706   Vendor Agreement                                                                      11/9/2017         $241.00
American Reclamation, Inc.                  4560 Doran Street                       Los Angeles    CA    90039‐1006   Vendor Agreement                                                                       9/3/2018        $1,875.12
BBSI                                        3401 Centrelake Drive         Suite 150 Ontario        CA         91761   Acumatica Software Agreement                                                           9/9/2010            $0.00
Charles Dunn Real Estate Services           800 W 6th St                  Suite 600 Los Angeles    CA         90017   Building Lease                                                                        3/31/2013            $0.00
Hutchinson and Bloodgood LLP                PO Box 518                              El Centro      CA         92244   Accounting Software Agreemnt                                                          3/28/2017            $0.00
HYG Financial Services Inc.                 P.O. BOX 14545                          Des Moines     IA    50306‐3545   Forklift Lease Agreement                                                                                   $0.00
Imperial Development Buidling A             970 W 190th St                #220      Torrance       CA         90502   Building Lease                                                                        11/1/2017            $0.00




                                                                                                                                                                        Case 2:19-bk-20332-BB
Jaya Apparel LLC                            5225 S Soto St                          Vernon         CA         90058   Building Lease                                                                         7/1/2014            $0.00
Kyocera Document Solutions West, LLC        14101 Alton Parkway                     Irvine         CA         92618   Vendor Agreement                                                                       1/2/2018        $3,430.76
Manhattan Associates, Inc.                  PO Box 405696                           Atlanta        GA    30384‐5696   Vendor Agreement                                                                      3/31/2016        $1,880.00
Montage Fulfillment LLC                     2608 East 37th St                       Vernon         CA         90058   Staffing Agency                                                                       8/26/2019            $0.00
Opportunity Staffing Inc.                   7625 Easter Avenue Ste D1               Bell Gardens   CA         90201   Staffing Agency                                                                       12/4/2018     $877,521.82
Pacific Alarm Systems                       4444 Sepulveda Blvd                     Culver City    CA         90230   Vendor Agreement                                                                      4/30/2013            $0.00
Stanley Convergent Security Solutions Inc   DEPT. CH 10651                          Palatine       IL         60055   Vendor Agreement                                                                                           $0.00
Simplified Labor Staffing                   PO BOX 31001‐2427                       Pasadena       CA    91110‐2427   Staffing Agency                                                                       11/1/2018     $525,977.81
Solvis Employment Staffing                  1450 N Tustin Ave Suite 105             Santa Ana      CA         92705   Staffing Agency                                                                        9/3/2019            $0.00
Warner Safeguard, Inc                       9950 Canoga Ave               A5        Chatsworth     CA        900131   Security Agency                                                                       8/23/2019       $13,650.01
WELLS FARGO EQUIPMENT FINANCE               PO BOX 858178                           MINNEAPOLIS    MN    55485‐8178   Equipment Lease Agreement                                                              2/1/2018            $0.00
Wells Fargo Vendor Fin Serv.                P.O. BOX 51043                          Los Angeles    CA         90051   Equipment Lease Agreement                                                             12/4/2016        $8,009.67
Workforce Solutions WFS LLC                 P.O. Box 741383                         Atlanta        GA    30374‐1383   Staffing Agency                                                                       9/20/2017    $3,773,600.57




                                                                                                                                                Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19
                                                                                                                                                 Main Document
CUSTOMER CONTRACTS
                                                                                                                      Warehousing and Distribution
                                                                                                                      Agreements with customers of the
***Confidential***                                                                                                    Debtor                                                                                                     $0.00




                                                                                                                                                                  Page 33 of 35
                                                                                                                                                                        D
        Case 2:19-bk-20332-BB                     Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                                      Desc
                                                   Main Document    Page 34 of 35




                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Boulevard, Suite 1700, Los Angeles, CA 90017.

 A true and correct copy of the foregoing document entitled DECLARATION OF GLADYS FRANCISCO IN SUPPORT
 OF DEBTOR’S MOTION FOR AN ORDER: (1) APPROVING SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
 ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES; (2) APPROVING OF THE DEBTOR’S ASSUMPTION
 AND ASSIGNMENT OF UNEXPIRED LEASES AND EXECUTORY CONTRACTS AND DETERMINING CURE
 AMOUNTS AND APPROVING OF THE DEBTOR’S REJECTION OF THOSE UNEXPIRED LEASES AND
 EXECUTORY CONTRACTS WHICH ARE NOT ASSUMED AND ASSIGNED; (3) WAIVING THE 14-DAY STAY
 PERIODS SET FORTH IN BANKRUPTCY RULES 6004(h) AND 6006(d); AND (4) GRANTING RELATED RELIEF
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b)
 in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
       Ron Bender rb@lnbyb.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Deb Harris deb_harris@karney.net, deb.har3@outlook.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey A Krieger jkrieger@ggfirm.com,
        kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Kenneth G Lau kenneth.g.lau@usdoj.gov
       Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
       Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
       Catherine Schlomann Robertson crobertson@pahl-mccay.com, mle@pahl-mccay.com
       Ariella T Simonds asimonds@ktbslaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Marcus Tompkins mtompkins@ygalaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On October 30, 2019, I will serve the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-20332-BB                     Doc 118 Filed 10/30/19 Entered 10/30/19 15:38:19                                      Desc
                                                   Main Document    Page 35 of 35



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


SERVED BY PERSONAL DELIVERY
The Hon. Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2019               Lourdes Cruz                                                    /s/ Lourdes Cruz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
